FILED
                            NOT FOR PUBLICATION
                                                                              MAR 11 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


FREDY SORIANO-CRUZ,                              No.   15-73557

              Petitioner,                        Agency No. A087-749-906

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 9, 2022**
                               Pasadena, California

Before: IKUTA, LEE, and FORREST, Circuit Judges.

      Fredy Soriano-Cruz seeks review of a decision of the Board of Immigration

Appeals (BIA) dismissing his administrative appeal of an Immigration Judge’s (IJ)




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
order denying his applications for withholding of removal and protection under the

Convention Against Torture (CAT). We have jurisdiction under 8 U.S.C. § 1252.

      Substantial evidence supports the agency’s determination that Soriano-

Cruz’s proposed social group of “Americanized Mexicans returning to Mexico” is

not cognizable because it lacks particularity and social distinction. Soriano-Cruz

failed to introduce evidence to show that the group shares an innate characteristic

or a voluntary association that would link members. See, e.g., Delgado-Ortiz v.

Holder, 600 F.3d 1148, 1151–52 (9th Cir. 2010) (rejecting the proposed social

group “returning Mexicans from the United States”); Ramirez-Munoz v. Lynch, 816

F.3d 1226, 1229 (9th Cir. 2016) (rejecting the proposed social group “those

returning home [to Mexico] who appear to be American”). Even if broad

categories of individuals (such as victims of gangs) could be deemed members of a

particularized social group under some circumstances, see Henriquez–Rivas v.

Holder, 707 F.3d 1081, 1092 (9th Cir. 2013), Soriano-Cruz has not provided any

evidence that he would be recognized or targeted in Mexico because of his

American traits. Therefore, the agency did not err in relying on Delgado-Ortiz v.

Holder, 600 F.3d at 1151–52, and rejecting the claim for withholding of removal.

      We likewise reject Soriano-Cruz’s argument that remand is necessary in

light of Barajas-Romero v. Lynch, 846 F.3d 351, 358 (9th Cir. 2017). Although


                                          2
the BIA erred in indicating that an alien seeking withholding of removal would

have to show that a protected ground was “one central reason” for persecution, see

id., this error was harmless because Soriano-Cruz failed to show persecution on

account of any protected ground, see Khudaverdyan v. Holder, 778 F.3d 1101,

1107 n.3 (9th Cir. 2015).

      Substantial evidence supports the agency’s finding that Soriano-Cruz failed

to meet his burden to show that it was more likely than not he would be tortured

with the acquiescence of the Mexican government. The country conditions in the

record demonstrate that the Mexican government has taken steps to combat

government corruption and organized crime, and there is a lack of evidence in the

record that Soriano-Cruz would be singled out for torture. See Wakkary v. Holder,

558 F.3d 1049, 1068 (9th Cir. 2009) (“While [a petitioner] need not show that the

torture he fears would be ‘on account of’ . . . [a] particular social group, he must

still provide some reason to think that he is likely to be tortured by the actors he

fears.”). Therefore, the agency did not err in rejecting the claim for CAT

protection.

      PETITION DENIED.




                                           3